NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GERRY WILLIAMS,                                 No. 19-17186

                Plaintiff-Appellant,            D.C. No. 1:14-cv-02076-DAD-EPG

 v.
                                                MEMORANDUM*
MARTIN BITER, Warden; A.
MANASRAH,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      California state prisoner Gerry Williams appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal claims.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion the district court’s decision on a motion for reconsideration. Sch. Dist.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993). We affirm.

      The district court did not err by granting reconsideration and dismissing

Williams’s Eighth Amendment conditions-of-confinement claim on the basis of

qualified immunity, because it would not have been clear to every reasonable

prison official that housing Williams in Kern Valley State Prison in the Central

Valley, where Valley Fever is endemic, was unlawful under the circumstances.

See Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (explaining two-part test for

qualified immunity); Hines v. Youseff, 914 F.3d 1218, 1229-31 (9th Cir. 2019)

(existing Valley Fever cases did not clearly establish a “right to be free from

heightened exposure to Valley Fever spores” and prison officials “could have

reasonably believed that their actions were constitutional so long as they complied

with the orders from the [federally-appointed] Receiver” and related court orders);

Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004) (“A district court

abuses its discretion if it does not apply the correct law or if it rests its decision on

a clearly erroneous finding of material fact.” (citation omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                            2                                      19-17186